 
EXHIBIT 10.1

EXECUTIVE EMPLOYMENT AGREEMENT
 
This Executive Employment Agreement (“Agreement”) is entered into this April 18,
2011 by and between Dana Holding Corporation, a Delaware corporation, with its
principal executive office at 3939 Technology Drive, Maumee, Ohio (the
“Company”), and Roger Wood, an individual (“Executive”), effective April 18,
2011 (the “Effective Date”).
 
RECITALS
 
 
A.
The Company desires to employ Executive as President and Chief Executive Officer
of the Company.

 
 
B.
The Company and Executive desire to enter into this Agreement as to the terms of
Executive’s employment by the Company to be effective as of April 18, 2011.

 
Therefore, in consideration of the promises and respective covenants and
agreements of the parties herein contained, and intending to be legally bound,
the parties hereto agree as follows:
 
1.
Employment.  The Company and Executive hereby agree that as of the Effective
Date Executive shall be employed by the Company on the terms set forth in this
Agreement.

 
2.
Term.  The employment of Executive by the Company under the terms of this
Agreement shall commence on the Effective Date and shall continue in effect for
an initial three (3) year period.  Upon the second anniversary of the Effective
Date, and on each successive anniversary, the period shall be automatically
extended by one (1) year (so that on every anniversary of the Effective Date
thereafter the remaining term shall be for two (2) years), unless either party
gives notice to the other party at least ninety (90) days prior to next
anniversary of the Effective Date that the employment period shall expire at the
end of such two (2)-year period without extension (the initial and each
successive employment period being the “Term”), unless earlier terminated as set
forth in Section 6 of this Agreement.  Executive’s employment after expiration
of the Term shall be at-will and not governed by this Agreement (other than by
provisions that by their terms survive such expiration).

 
3.
Position and Duties. Executive shall serve as President and Chief Executive
Officer of the Company, reporting to the Board of Directors of the Company
(“Board”), and shall have such responsibilities and authority commensurate with
such position as may from time to time be assigned to Executive by the
Board.  Executive shall devote substantially all his working time and efforts to
the business and affairs of the Company.  However, Executive may devote
reasonable time to supervision of his personal investments and professional,
charitable, educational, religious and other similar activities, and speaking
engagements, provided such activities are not competitive with the Company and
do not interfere with Executive’s discharge of his duties to the
Company.  Executive may serve on the board of directors of any company or
organization with the Board’s prior written consent.

 
4.
Directorship Agreement.  As soon as reasonably possible after the Effective
Date, Executive shall be appointed as a member of the Board.  While serving as a
Director, the Board shall re-nominate Executive from term to term while acting
as President and Chief Executive Officer.  Upon Executive’s ceasing to be
President and Chief Executive Officer, Executive shall immediately resign as a
Director.

 
 
 

--------------------------------------------------------------------------------

 
 
5.
Compensation and Related Matters.  During the Term, Executive shall be entitled
to the following amounts and benefits:

 
 
5.1
Salary. The Company shall pay to Executive a salary of $950,000 per year (the
“Base Salary”), which rate may be increased (but not decreased, except for
across-the-board decreases applicable with like proportionate effect to other
senior executives of the Company) from time to time in accordance with normal
business practices of the Company, at the discretion of the Board. The Base
Salary shall be payable by the Company in accordance with the normal payroll
practices of the Company then in effect.  Any increase or decrease in the Base
Salary amount shall thereafter be Executive’s “Base Salary” for all purposes
hereunder.

 
 
5.2
Bonus.  Executive shall be eligible for an annual bonus with a target amount
equal to 115% of Executive’s Base Salary pursuant to the Company’s 2008 Omnibus
Incentive Plan, or any successor thereto (“Plan”). Executive’s actual bonus
amount shall be based on the achievement of performance measures set by the
Board of Directors.  For 2011, the Executive shall be eligible to earn a full
(non-prorated) bonus.  Further, the Company guarantees that Executive’s 2011
bonus shall be no less than 75% of his targeted amount.

 
 
5.3
Annual Long Term Incentive Program.  Executive shall be eligible for annual
awards pursuant to the Company’s long term incentive program under the Plan,
with a target equal to 400% of base salary, commencing with the 2011 fiscal
year.  Executive will participate in the 2011 Long Term Incentive Program on the
same basis as other senior executives (non-prorated).

 
 
5.4
Restricted Stock Units.  As an inducement, on the Effective Date Executive shall
be awarded 300,000 restricted stock units under the Plan (the “Restricted Stock
Units”), vesting 50% on the first anniversary of the Effective Date and 50% on
the second anniversary of the Effective Date, provided that Executive remains
continuously employed by the Company until such dates for the Restricted Stock
Units to so vest.  The Restricted Stock Units shall be paid to Executive in
shares of Company common stock within two and one-half (2-1/2) months after the
date of vesting.  Executive shall be entitled to payment of dividend equivalents
on the Restricted Stock Units, subject to vesting above, as and when dividends
are paid to stockholders on the Company’s common stock, which dividend
equivalents shall be converted into further restricted stock units (based on the
Market Value Per Share on the date that dividends are paid to the Company’s
stockholders) and paid, to the extent becoming vested, together with the payment
of the Restricted Stock Units above.  The Restricted Stock Units shall be
documented in accordance with the Company’s standard form of Restricted Stock
Unit Award Agreement to be entered into between the Company and Executive that
otherwise is consistent with the terms hereof.  The Restricted Stock Units shall
vest and become immediately payable upon the first to occur of (i) an
involuntary termination of Executive’s employment by the Company without Cause
(and not due to Disability) or Executive’s voluntary termination for Good Reason
or (ii) a Change in Control of the Company.  In the event that Executive
voluntarily terminates his employment (other than for Good Reason) or the
Company involuntary terminates his employment for Cause after payment of the
Restricted Stock Units and prior to the third anniversary of the Effective Date,
he shall within ten (10) days thereafter repay the Company an amount equal to
the product of (A) the product of the number of shares constituting all of the
Restricted Stock Units previously paid to Executive (including any dividend
equivalents thereon) multiplied by the Market Value Per Share on the date of
termination multiplied by (B) the ratio of the number of days from the date of
termination until such third anniversary to 1095 days (the “RSU Repayment
Amount”). In the event of a Change in Control of the Company, Executive shall
have no obligation to repay the RSU Repayment Amount upon a voluntary
termination of his employment for any reason thereafter.

 
 
2

--------------------------------------------------------------------------------

 
 
 
5.5
True-Up Award.  As a further inducement, the Executive shall be eligible to
receive a True-Up Award in two installments effective April 1, 2012 and on April
1, 2013 (the “True-Up Award”).  Executive shall receive his first installment of
the True-Up Award in the event that Executive’s 2009 BorgWarner, Inc.
Performance Share awards would have paid out at level greater than 100% had
Executive remained employed through the payment date, as determined by reference
to the actual TSR performance over the 2009-2011 performance period listed in
BorgWarner, Inc.’s 2012 proxy statement.  Executive shall receive his second
installment of the True-Up Award in the event that Executive’s 2010 BorgWarner,
Inc. Performance Share awards would have paid out at level greater than 100% had
Executive remained employed through the payment date, as determined by reference
to the actual TSR performance over the 2010-2012 performance period listed in
BorgWarner, Inc.’s 2013 proxy statement.  Each installment shall be paid in
ordinary common stock of the Company, cash or a combination of both, at the
discretion of the Company’s Compensation Committee. In the event that Executive
voluntarily terminates his employment (other than for Good Reason) or the
Company involuntary terminates his employment for Cause prior to the first
anniversary of the Effective Date, he shall within ten (10) days thereafter
repay the portion of the True-Up Award that has previously been paid to him in
full to the Company.  In the event that Executive voluntarily terminates his
employment (other than for Good Reason) or the Company involuntary terminates
his employment for Cause after the first anniversary and prior to the third
anniversary of the Effective Date, he shall within ten (10) days thereafter
repay a proportionate amount of the True-Up Award to the Company based on the
ratio of the number of days from the date of termination until such third
anniversary to 1095 days.  In the event of a Change in Control of the Company,
Executive shall have no obligation to repay the True-Up Award upon a voluntary
termination of his employment for any reason thereafter.

 
 
5.6
Cash Award.  As a further inducement, the Executive shall receive a cash award
in the amount of $1,500,000 (“Cash Award”), payable in two equal installments of
$750,000.  The first installment shall be paid within 30 days of the Effective
Date.  The second installment shall be paid on the first anniversary of the
Effective Date, provided that Executive remains continuously employed by the
Company until such date.  The Cash Award shall vest and become immediately
payable upon the first to occur of (i) an involuntary termination of Executive’s
employment by the Company without Cause (and not due to Disability) or
Executive’s voluntary termination for Good Reason or (ii) a Change in Control of
the Company.  In the event that Executive voluntarily terminates his employment
(other than for Good Reason) or the Company involuntary terminates his
employment for Cause prior to the first anniversary of the Effective Date, he
shall within ten (10) days thereafter repay the portion of the Cash Award that
has previously been paid to him in full to the Company.  In the event that
Executive voluntarily terminates his employment (other than for Good Reason) or
the Company involuntary terminates his employment for Cause after the first
anniversary and prior to the third anniversary of the Effective Date, he shall
within ten (10) days thereafter repay a proportionate amount of the Cash Award
to the Company based on the ratio of the number of days from the date of
termination until such third anniversary to 1095 days.  In the event of a Change
in Control of the Company, Executive shall have no obligation to repay the Cash
Award upon a voluntary termination of his employment for any reason thereafter.

 
 
3

--------------------------------------------------------------------------------

 
 
 
5.7
Stock Purchase Award.  As a further inducement, as soon as practicable after the
Effective Date and no later than his first regularly scheduled payroll date,
Executive shall receive a cash award in the amount of $500,000, provided that
Executive expends the after-tax proceeds of which (based on maximum marginal tax
rates) to purchase shares of Company common stock within 3 months of the
Effective Date (the “Stock Purchase Award”).  Executive shall hold the Stock
Purchase Award in accordance with the Company’s stock ownership policy for its
officers.  In the event that Executive voluntarily terminates his employment
(other than for Good Reason) or the Company involuntary terminates his
employment for Cause prior to the first anniversary of the Effective Date, he
shall within ten (10) days thereafter repay the Company an amount equal to the
product of the number of shares constituting the Stock Purchase Award multiplied
by the Market Value Per Share on the date of such termination (the “Stock
Purchase Repayment Amount”).  In the event that Executive voluntarily terminates
his employment (other than for Good Reason) or the Company involuntary
terminates his employment for Cause after the first anniversary and prior to the
third anniversary of the Effective Date, he shall within ten (10) days
thereafter repay a proportionate amount of the Stock Purchase Repayment Amount
to the Company based on the ratio of the number of days from the date of
termination until such third anniversary to 1095 days.  In the event of a Change
in Control of the Company, Executive shall have no obligation to repay the Stock
Purchase Repayment Amount upon a voluntary termination of his employment for any
reason thereafter.

 
 
5.8
Relocation. The Executive will be eligible for the Company’s standard relocation
program in the event relocation is required in the first 12 months of
employment, or subsequently due to a work location change.

 
 
5.9
Vacation.  In addition to legal holidays observed by the Company, Executive
shall be entitled to twenty (20) days of paid vacation per year, which vacation
days shall accrue and be useable by Executive in accordance with the Company’s
standard vacation policies. Upon termination of employment, the Company shall
promptly pay Executive any accrued and unused vacation days.

 
 
5.10
Expenses.  During the term of Executive’s employment hereunder, Executive shall
be entitled to receive prompt reimbursement for all reasonable expenses incurred
by Executive in performing services hereunder, including all expenses of travel
and living expenses while away from home on business or at the request or and in
the service of the Company, provided that such expenses are incurred and
accounted for in accordance with the policies and procedures as reasonably
established by the Company.

 
 
5.11
Other Benefits.  Executive shall be entitled to participate in all of the
Company’s benefit plans or arrangements, subject to the terms and conditions
thereof, as in effect from time to time with respect generally to senior
executives; provided, Executive’s allowance for perquisites under the applicable
perquisite program of the Company shall be in the amount of $50,000 for each
fiscal year.  The Company shall pay the professional fees and costs incurred by
Executive in connection with the negotiation and documentation of his employment
arrangements in an amount not to exceed $25,000.

 
 
4

--------------------------------------------------------------------------------

 
 
6.
Termination.

 
 
6.1
Termination for Any Reason.  Anything herein to the contrary notwithstanding,
the Company may terminate Executive’s employment at any time for any reason with
or without notice.  Executive may voluntarily terminate his employment at any
time for any reason after giving the Company not less than thirty (30) days
prior notice of such termination.  The Term shall terminate upon any such
termination of employment.

 
 
6.2
Termination Upon Death or Disability.  Executive’s employment hereunder shall
terminate upon his death. In the event that Executive’s employment terminates
due to his death or Disability, he shall be entitled to (i) his accrued and
unpaid Base Salary and accrued and unused vacation, payable not later than the
first complete payroll payment date following such termination, (ii) his
unreimbursed business expenses incurred prior to such termination, payable in
accordance with the policies and procedures applicable under Section 5.10 and
(iii) his accrued and vested benefits under all employee benefit plans in which
Executive is a participant, payable in accordance with the terms of such plans
(collectively, Executive’s “Accrued Obligations”).  Executive shall also be
entitled to any unpaid annual and long term cash bonus earned for a completed
previous performance period, payable when such bonuses are paid to other senior
executives (“Prior Bonus”).  Upon payment of such amounts and benefits, the
Company shall have no further obligation to Executive.  For all purposes under
this Agreement, “Disability” shall have the meaning set forth in the Company’s
Executive Severance Plan (or successor to such plan).

 
 
6.3
Termination by the Company For Cause.  In the event that the Company terminates
Executive’s employment for Cause, Executive shall be entitled to his Accrued
Obligations.  Upon payment of such amounts and benefits, the Company shall have
no further obligation to Executive.

 
 
6.4
Termination by the Company Without Cause; by Executive for Good Reason.

 
 
6.4.1
In the event that the Company involuntarily terminates Executive’s employment
without Cause (and not due to Disability) or Executive voluntarily terminates
his employment for Good Reason, Executive shall be entitled to (i) his Accrued
Obligations and any Prior Bonus, (ii) severance in an amount equal to
twenty-four (24) months of Executive’s Base Salary, payable in regular payroll
installments over the twenty-four (24) month period commencing on the date of
Executive’s termination, (iii) a bonus based on actual performance under the
annual incentive program and pro rated based on the ratio of the number of days
employed during the fiscal year to 365, and paid when annual bonuses are paid to
other senior executives, (iv) medical, dental, prescription drug, basic life
insurance and employee assistance program benefits for twenty-four (24) months
following the date of Executive’s termination subject to Executive’s payment of
any required employee contributions consistent with those contributions required
of active employees of the Company (and which benefits shall be coterminous with
Executive’s entitlement to COBRA health benefits continuation), and
(v) outplacement benefits (having a cost not exceeding $50,000); provided, such
payments and benefits provided under clauses (ii), (iii), (iv) and (v) shall be
subject to Executive entering into a complete release of all claims in the form
then applicable for such a termination under the Company’s Executive Severance
Plan (or any successor to such plan). Upon payment of such amounts and benefits,
the Company shall have no further obligation to Executive.  All amounts payable
under this Section 6.4 shall be in lieu of and not in addition to any amount
that otherwise might be payable under the Company’s Executive Severance Plan (or
successor to such plan) upon such a termination.

 
 
5

--------------------------------------------------------------------------------

 
 
 
6.4.2
For all purposes under this Agreement, “Cause” shall mean and include (i) a
willful and material misappropriation of any monies or assets or properties of
the Company; (ii) a willful and material breach by Executive of the terms of
this Agreement that is demonstrably injurious to the Company and that has not
been cured within thirty (30) days after written notice to Executive of the
breach, which notice shall specify the breach and the nature of conduct
necessary to cure such breach; or  (iii) the conviction of, or plea of guilty or
nolo contendre, by Executive to a felony or to any criminal offense involving
Executive’s moral turpitude.

 
 
6.4.3
For all purposes under this Agreement, “Good Reason” shall mean the occurrence
of any of the following without the Executive’s consent: (i) any material
adverse change by the Company in Executive’s title, position, authority or
reporting relationships with the Company; (ii) the Company’s requirement that
Executive relocate to a location in excess of fifty (50) miles from the
Company’s current office location or from any future office location acceptable
to Executive; or (iii) any material breach by the Company of this Agreement
which is not cured within thirty (30) days after written notice thereof by
Executive to the Company, which notice shall specify the breach and the nature
of conduct necessary to cure such breach.

 
 
6.5
Termination By Executive Other than for Good Reason.  In the event that
Executive voluntarily terminates his employment other than due to Disability and
other than for Good Reason, he shall be entitled to his Accrued
Obligations.  Upon payment of such amounts and benefits, the Company shall have
no further obligation to Executive.

 
 
6.6
Termination Upon Expiration of the Term.  In the event Executive’s employment is
terminated by the Company or Executive upon the expiration of the Term,
Executive shall be entitled to his Accrued Obligations and any Prior
Bonus.  Upon payment of such amounts and benefits, the Company shall have no
further obligation to Executive.

 
7.
Confidential Information.

 
 
7.1
During the period of Executive’s employment and at all times thereafter,
Executive shall protect and not disclose Proprietary Information, except as may
be required to discharge his duties hereunder or if Executive is required by
law, regulation, or court order to disclose any Proprietary Information.
“Proprietary Information” is all information, whether or not reduced to writing
(or in a form from which information can be obtained, translated, or derived
into reasonably usable form) or maintained in the mind or memory of Executive
and whether compiled or created by the Company, any of its subsidiaries or any
affiliates of the Company or its subsidiaries (collectively, the “Company
Group”), which derives independent economic value from not being readily known
to or ascertainable by proper means by others who can obtain economic value from
the disclosure or use of such information, of a proprietary, private, secret or
confidential (including, without exception, inventions, products, processes,
methods, techniques, formulas, compositions, compounds, projects, developments,
sales strategies, plans, research data, clinical data, financial data, personnel
data, computer programs, customer and supplier lists, trademarks, service marks,
copyrights (whether registered or unregistered), artwork, and contacts at or
knowledge of customers or prospective customers) nature concerning the Company
Group’s business, business relationships or financial affairs; provided however,
that Proprietary Information shall not include any information that (i) has
become generally available to the public other than as a result of a disclosure
by Executive, or (ii) was available or became known to Executive prior to the
disclosure of such information on a non-confidential basis without breach of any
duty of confidentiality from any party to the Company and Executive.

 
 
6

--------------------------------------------------------------------------------

 
 
 
7.2
Executive further agrees that his obligation not to disclose or to use
information and materials of the types, and his obligation to return materials
and tangible property, set forth in this Section 7 also extends to such types of
information, materials and tangible property of customers of the Company Group,
consultants for the Company, suppliers to the Company, or other third parties
who may have disclosed or entrusted the same to the Company or to Executive.

 
 
7.3
Executive’s obligations under this Section 7 are in addition to, and not in
limitation of, all other obligations of confidentiality under the Company’s
policies, general legal or equitable principles or statutes.

 
8.
Statements to Third Parties.

 
 
8.1
During the period of Executive’s employment and at all times thereafter, other
than in connection with the performance of his duties hereunder, Executive shall
not, directly or indirectly, make or cause to be made any statements, including
but not limited to, comments in books or printed media, to any third parties
criticizing or disparaging the Company Group or commenting on the character or
business reputation of the Company Group and resulting in a material adverse
impact upon the Company. Without the prior written consent of the Board, unless
otherwise required by law, Executive shall not (i) publicly comment in a manner
materially adverse to the Company Group concerning the status, plans or
prospects of the business of the Company Group or (ii) publicly comment in a
manner materially adverse to the Company Group concerning the status, plans or
prospects of any existing, threatened or potential claims or litigation
involving the Company Group; provided, nothing herein shall preclude honest and
good faith reporting by Executive to appropriate Company or legal enforcement
authorities.

 
 
8.2
During the period of Executive’s employment and at all times thereafter, other
than in connection with the performance of the duties of Company senior
executives (other than Executive), no senior executive of the Company (other
than Executive) shall, directly or indirectly, make or cause to be made any
statements, including but not limited to, comments in books or printed media, to
any third parties criticizing or disparaging Executive or commenting on the
character or business reputation of Executive, and resulting in a material
adverse impact upon Executive.  Nothing herein shall preclude honest and good
faith reporting by the Company to appropriate legal enforcement authorities.

 
 
7

--------------------------------------------------------------------------------

 
 
9.
Non-Competition.  For a period commencing on the Effective Date and continuing
for twenty-four (24) months following Executive’s termination of employment for
any reason (the “Restricted Period”), Executive covenants and agrees that
Executive shall not, directly or indirectly, engage in any activities on behalf
of or have an interest in any Competitor of the Company Group, whether as an
owner, investor, executive, manager, employee, independent consultant,
contractor, advisor, or otherwise, other than ownership of less than one percent
(1%) of any class of stock in a publicly traded corporation.  A “Competitor” is
any entity doing business directly or indirectly (as an owner, investor,
provider of capital or otherwise) in the United States including any territory
of the United States (the “Territory”) that provides products or services that
are the same or similar to the products or services that are being provided by
any member of the Company Group at the time of Executive’s termination or that
were provided by a member of the Company Group during the two-year period prior
to Executive’s termination of employment.  Executive acknowledges and agrees
that due to the continually evolving nature of the Company Group’s industry, the
scope of its business or the identities of Competitors may change over time.
Executive further acknowledges and agrees that the Company Group markets its
products and services on a nationwide basis, encompassing the Territory and that
the restrictions imposed by this covenant, including the geographic scope, are
reasonably necessary to protect the Company Group’s legitimate interests.

 
10.
Non-Solicitation.  Executive hereby covenants and agrees that he shall not
during the Restricted Period, directly or indirectly, individually or on behalf
of any other person or entity:

 
 
10.1
Hire or employ or assist in hiring or employing any person who was at any time
during the last 6 months of Executive’s employment an employee, representative
or agent of any member of the Company Group or solicit, aid, induce or attempt
to solicit, aid, induce or persuade, directly or indirectly, any person who is
an employee, representative, or agent of any member of the Company Group to
leave his or her employment with any member of the Company Group to accept
employment with any other person or entity provided, however, the foregoing
shall not prohibit advertisements for employment placed in newspapers or other
media of general circulation to the general public; or

 
 
10.2
Solicit any customer of the Company Group, or any person or entity whose
business the Company Group had solicited during the 180-day period prior to
termination of Executive’s employment for purposes of business which is
competitive to the Company Group within the Territory.

 
11.
Developments.  Executive acknowledges and agrees that he shall make full and
prompt disclosure to the Company of all inventions, improvements, discoveries,
methods, developments, software, mask works, and works of authorship, whether
patentable or copyrightable or not, (i) which relate to the Company’s business
and have heretofore been created, made, conceived or reduced to practice by
Executive or under his direction or jointly with others, and not assigned to
prior employers, or (ii) which have utility in or relate to the Company’s
business and are created, made, conceived or reduced to practice by Executive or
under his direction or jointly with others during his employment with the
Company, whether or not during normal working hours or on the premises of the
Company (all of the foregoing of which are collectively referred to in this
Agreement as “Developments”).  Executive further agrees to enter into the
Company’s standard form of invention and disclosure agreement that is required
of all new employees.  Executive further agrees to cooperate fully with the
Company, both during and his employment with the Company, with respect to the
procurement, maintenance and enforcement of copyrights, patents and other
intellectual property rights (both in the United States and other countries)
relating to Developments.  Executive shall not be required to incur or pay any
costs or expenses in connection with the rendering of such cooperation.

 
 
8

--------------------------------------------------------------------------------

 
 
12.
Remedies.  Executive and the Company agree that the covenants contained in
Sections 7, 8, 9, 10 and 11 (the “Covenants”) are reasonable under the
circumstances, and further agree that if in the opinion of any court of
competent jurisdiction any such Covenant is not reasonable in any respect, such
court shall have the right, power and authority to sever or modify any provision
or provisions of such Covenants as to the court will appear not reasonable and
to enforce the remainder of the covenants as so amended. Executive acknowledges
and agrees that the remedy at law available to the Company for breach of any of
Executive’s obligations under the Covenants would be inadequate and that damages
flowing from such a breach may not readily be susceptible to being measured in
monetary terms. Accordingly, Executive acknowledges, consents and agrees that,
in addition to any other rights or remedies that the Company may have at law, in
equity or under this Agreement, upon adequate proof of Executive’s violation of
any Covenant, the Company shall be entitled to immediate injunctive relief and
may obtain a temporary order restraining any threatened or further breach,
without the necessity of proof of actual damage or of posting any bond.

 
13.
Indemnification; Insurance.  On the Effective Date, the Company and Executive
shall enter into the Company’s standard form of director and officer
indemnification agreement.

 
14.
Change in Control.  In the event the Executive’s employment is terminated by the
Company without cause or by the Executive for Good Reason during the period
beginning six (6) months prior to a Change in Control and ending upon the third
anniversary of such Change in Control, then the Executive shall receive Change
in Control related pay and benefits no less favorable than those set forth in
the Company’s Executive Severance Plan in effect as of the Effective Date;
provided, however, that Executive acknowledges that the tax gross-up provisions
in the Plan no longer apply and are not included in his benefits.  For purposes
of this Agreement, “Change in Control” shall have the meaning set forth in the
Company’s Executive Severance Plan.

 
15.
Representation; Legal Restrictions.  Executive represents and warrants to the
Company that Executive is not a party to any contract, agreement or
understanding, written or oral, including, without limitation, any agreement
containing any non-competition, non-solicitation, confidentiality or other
restrictions on your activities, which could prevent Executive from entering
into this Agreement or performing all of Executive’s duties and obligations
hereunder, other than as has been disclosed by Executive.

 
16.
Withholding.  The Company may withhold from any and all amounts payable under
this Agreement such federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

 
17.
Notice.  For the purposes of this Agreement, notices, demands and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or (unless otherwise specified)
mailed by registered mail, return receipt requested, postage prepaid, addressed
as set forth above, or to such other address as any party may have furnished to
the other in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt.

 
18.
Miscellaneous.

 
 
18.1
The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Delaware.

 
 
18.2
Sections 6 (respecting any termination of employment occurring prior to
expiration of the Term), 7, 8, 9, 10, 11, 12, 13 and 14 (and such provisions of
Section 18 as are relevant) of this Agreement shall remain in full force and
effect and shall survive the termination of Executive’s employment and the
expiration or other termination of this Agreement.

 
 
9

--------------------------------------------------------------------------------

 
 
 
18.3
Any dispute, controversy or question arising under, out of, or relating to this
Agreement (or the breach thereof), or, Executive’s employment with the Company
or termination thereof, other than those disputes relating to Executive’s
alleged violations of Sections 7, 8.1, 9, 10 and 11, or the Company’s alleged
violation of Section 8.2, of this Agreement shall be referred for binding
arbitration in Toledo, Ohio.  Such arbitration shall be conducted in accordance
with the National Rules for Resolution of Commercial Disputes of the American
Arbitration Association (“Rules”).  The parties shall select a neutral
arbitrator and this shall be the sole means for resolving such dispute;
provided, if the parties are unable to agree to an arbitrator, an arbitrator
will be selected in accordance with the Rules.  Each party shall be responsible
for his or its attorneys’ fees and litigation expenses, however, the Company
shall pay the costs of the arbitration.  Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. This Section
18.3 shall not apply to any action by the Company to enforce Sections 7, 8.1, 9,
10 or 11, or by Executive to enforce Section 8.2, of this Agreement and shall
not in any way restrict the Company’s remedies under Section 12 of this
Agreement.

 
 
18.4
It is the intent of the parties that this Agreement be administered so as to
comply with Section 409A of the Internal Revenue Code of 1986 (“Section 409A”)
and all applicable regulations. The parties intend that any payment due
hereunder shall be delayed or adjusted as deemed reasonably necessary to avoid
the imposition of Section 409A penalties upon Executive. Without limiting the
generality of the foregoing and any provision in this Agreement to the contrary
notwithstanding, if any portion of the payments or benefits to be received by
Executive under this Agreement would be considered deferred compensation under
Section 409A, then the following provisions shall apply to the relevant portion:

 
 
18.4.1
For purposes of this Agreement, no payment that would otherwise be made and no
benefit that would otherwise be provided upon a termination of employment shall
be made or provided unless and until such termination of employment is also a
“separation from service” (as determined in accordance with Section 409A);

 
 
18.4.2
If Executive is a “specified employee” (within the meaning of Section 409A and
determined pursuant to procedures adopted by the Company) at the time of a
separation from service, each portion of such payments and benefits that would
otherwise be payable pursuant to this Agreement upon a separation from service
during the six (6) month period immediately following the separation from
service shall instead be paid or made available on the earlier of (i) the first
business day of the seventh month following the date Executive incurs a
separation from service, and (ii) Executive’s death (the applicable date, the
“Permissible Payment Date”);

 
 
18.4.3
With respect to any amount of expenses eligible for reimbursement under this
Agreement, such expenses shall be reimbursed by the Company within 60 calendar
days (or, if applicable, on the Permissible Payment Date) following the date on
which the Company receives the applicable invoice from Executive but in no event
later than December 31 of the year following the year in which Executive incurs
the related expense;

 
 
10

--------------------------------------------------------------------------------

 
 
 
18.4.4
Payments delayed under this Section 18.4 as a result of the application of
Section 409A shall not accrue interest. In no event shall the reimbursements or
in-kind benefits to be provided by the Company in one taxable year affect the
amount of reimbursements or in-kind benefits to be provided in any other taxable
year, nor shall Executive’s right to reimbursement or in-kind benefits be
subject to liquidation or exchange for another benefit; and

 
 
18.4.5
Each payment under this Agreement shall be considered a “separate payment.”

 
 
18.4.6
If Executive’s termination of employment occurs on or after November 1st of a
calendar year, any payment that otherwise would have been paid to Executive
between Executive’s termination date and the end of the calendar year (and which
are contingent upon Executive entering into a complete release of all claims),
will be paid to Executive as soon as practicable in the following calendar year
and on or before the 90th day following the Termination Date.

 
 
18.5
The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

 
 
18.6
Any waiver, alteration, amendment or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided, however, that any such waiver, alteration, amendment
or modification is consented to on the Company’s behalf by the Board or a
Committee or member thereof as may be duly authorized by the Board.  No waiver
by either of the parties hereto of their rights  hereunder shall be deemed to
constitute a waiver with respect to any subsequent occurrences or transactions
hereunder unless such waiver specifically states that it is to be construed as a
continuing waiver.

 
 
18.7
This Agreement, and Executive’s rights and obligations hereunder, may not be
assigned or delegated by him.  The Company may assign its rights, and delegate
its obligations, hereunder to any subsidiary or affiliate of the Company, or any
successor to the Company, specifically including the Covenants.  The rights and
obligations of the Company under this Agreement shall inure to the benefit of
and be binding upon its respective successors and assigns.  The rights and
obligations of Executive under this Agreement shall inure to the benefit of and
be binding upon his heirs and legatees.

 
 
18.8
This Agreement constitutes the entire understanding and agreement of the parties
hereto regarding the employment of Executive.  This Agreement supersedes all
prior negotiations, discussions, correspondence, communications, understandings
and agreements between the parties relating to the subject matter of this
Agreement.

 
 
18.9
The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof, affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.  Words of one gender shall be interpreted to mean words of another
gender when necessary to construe this Agreement, and in like manner words in
singular may be interpreted to be in the plural, and vice versa. Use of the word
“or” shall mean “either or both” and use of the word “including” shall be
“without limitation.”

 
 
11

--------------------------------------------------------------------------------

 
 
 
18.10
This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument.  The execution of this Agreement may be by actual or
facsimile signature.

 
IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.
 
Dana Holding Corporation
           
By: 
/s/ Keith E. Wandell
 
/s/ Roger Wood
 
Keith E. Wandell
 
Roger Wood
 
Executive Chairman, Board of Directors
   

 
 
12

--------------------------------------------------------------------------------

 